FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10417
                                                      13-10418
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:11-cr-03678-RCC
  v.                                                       4:11-cr-50275-RCC

JOVANNI AGUIRRE-RIVAS,
                                                 MEMORANDUM*
               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       In these consolidated appeals, Jovanni Aguirre-Rivas appeals from the

district court’s judgment and challenges his guilty-plea conviction and 24-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326, and his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation of supervised release and 4-month consecutive sentence imposed

thereupon. Pursuant to Anders v. California, 386 U.S. 738 (1967), Aguirre-Rivas’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Aguirre-Rivas the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Aguirre-Rivas has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We, accordingly, dismiss

the appeal in case number 13-10417. See id. at 988. Because Aguirre-Rivas has

fully served the sentence imposed upon revocation of supervised release, we

dismiss the appeal in case number 13-10418 as moot. See Spencer v. Kemna, 523
U.S. 1, 12-14 (1998).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                           13-10417 & 13-10418